Citation Nr: 1338379	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-18 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1973 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for neck disability due to two accidents in service.  He specifically asserts that his neck disability is from hitting his head on the roof of a car in a motor vehicle accident and from landing on his head after a motorcycle accident in service.  In a claim received in January 2008, the Veteran asserted that his disability began in August 1979.  Service treatment records from August 1979 show treatment for minor trauma to the head following the motor vehicle accident, but no treatment of any neck disability.  Medical records reflecting treatment subsequent to the motorcycle accident are not of record.  Nevertheless, the Veteran is competent to report his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, post service treatment records from 2002 show treatment of the cervical spine.  With reports of in-service injury and post service treatment records showing a current disability, the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any neck disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination. 

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current neck disability, is causally related to service including the motor vehicle accident and reported motorcycle accident in service.  A rationale should be provided.

2.  Thereafter, the RO should review the expanded record and determine if service connection is warranted for the Veteran's neck disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


